DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ELECTROCHEMICAL CELL COMPRISING A PERFORATED CURRENT COLLECTOR.
Claim Objections
Claim 6 is objected to because of the following informalities: Claim 6 should recite “…wherein the large perforations are in a range of about 2.3 millimeters to about 2.6 millimeters in diameter and the small perforations are .  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 7 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frustaci et al. (US PGPub 2003/0104281).
Regarding Claim 1, Frustaci discloses in Figs. 1B and 3-4 a cell (100) ([0031], [0034]-[0035], wherein the cell is a case-negative cell configuration) comprising:
a housing (102) ([0032]); 
a cathode current collector (10B), in the housing (102), including a cathode tab (20B) and a cathode plate (16B, 18B), and the cathode tab (20B) including a tab area, and the cathode plate (16B, 18B) including a plate area (18B) and a peripheral edge (16B) that surrounds at least a portion of the plate area ([0014]-[0015], [0021], [0027], see annotated Fig. 1B provided below), and 
the peripheral edge (16B) including a plurality of partial perforations ([0014], [0027], see annotated Fig. 1B provided below); and 
the plate area (18B) including a plurality of interior perforations (49A-49T) (Fig. 1B, [0027]);
an anode current collector (14), in the housing (12), including an anode tab (20A) (Fig. 3, [0035]); 
anode, in the housing (12), provided adjacent the anode current collector (14) (Fig. 3, [0035]); and 
a cathode, in the housing (12), provided adjacent to the cathode current collector (10B) ([0033]-[0034]).

    PNG
    media_image1.png
    676
    767
    media_image1.png
    Greyscale

Regarding Claim 2, Frustaci discloses all of the limitations as set forth above. Frustaci further discloses in an exemplary embodiment wherein the cell (10) is used to power a cardiac defibrillator ([0022]) and therefore discloses wherein the cell (100) is constructed of a material so as to be configured to be implantable in a human. 
Regarding Claim 4, Frustaci discloses all of the limitations as set forth above. Frustaci further discloses wherein the plate area (18B) including a plurality of interior perforations (49A-49T), the plurality of interior perforations (49A-49T) including large perforations (49A-49J) and small perforations (49K-49T), and the small perforations being smaller than the large perforations (Fig. 1B, 
Regarding Claim 5, Frustaci discloses all of the limitations as set forth above. Frustaci further discloses wherein the large perforations (49A-49J) are in the form of circles and the small perforations (49K-49T) are in the form of circles (Fig. 1B, [0027]).
Regarding Claim 7, Frustaci discloses all of the limitations as set forth above. Frustaci further discloses wherein the large perforations (49A-49J) are provided in a line along a center line of the cathode plate (16B, 18B) (see annotated Fig. 1B provided below).

    PNG
    media_image2.png
    681
    767
    media_image2.png
    Greyscale

Regarding Claim 14, Frustaci discloses all of the limitations as set forth above. Frustaci further discloses wherein the peripheral edge surrounds the plate area (18B), expect for the tab area (16B) (Fig. 1B, [0015], see 22B, 24B, 26B, 28B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 9-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Frustaci et al. (US PGPub 2003/0104281), as applied to Claims 1 and 4 above. 
Regarding Claim 3, Frustaci discloses all of the limitations as set forth above. Frustaci further discloses wherein the cathode current collector (10B) may be constructed of at least one selected from the group consisting of stainless steel, aluminum and titanium ([0014]).
It would have been obvious to one of ordinary skill in the art to construct the cathode current collector of at least one selected from the group consisting of stainless steel, aluminum and titanium, as disclosed by Frustaci, wherein the skilled artisan would have reasonable expectation that such would successfully form the cathode current collector desired by Frustaci. 
Regarding Claim 9, Frustaci discloses all of the limitations as set forth above. Frustaci further discloses in the exemplary embodiment of Fig. 1B wherein the partial perforations are provided on opposing sides of the cathode plate (16B, 18B) (see annotated Fig. 1B provided above).
Specifically, Frustaci discloses wherein the pattern of the partial perforations and the interior perforations (49A-49T) is not particularly limited so long as the size of a majority of the perforations in a region closest to the cathode tab (20B) are larger than a majority of the perforations in a region further from the cathode tab (20B) (Figs. 1A-3, [0025]-[0029]).
However, Frustaci does not disclose in the exemplary embodiment of Fig. 1B wherein the partial perforations are provided on the bottom portion of the cathode plate.
Though, Frustaci discloses in another exemplary embodiment wherein partial perforations are provided on opposing sides and on a bottom portion of the cathode plate (Fig. 2).
It would have been obvious to one of ordinary skill in the art to further provide the partial perforations on a bottom portion of the cathode plate, as disclosed by Frustaci, as the pattern of the partial perforations and the interior perforations is not particularly limited so long as the size of a majority of the perforations in a region closest to the cathode tab are larger than a majority of the perforations in a region further from the cathode tab, wherein the skilled artisan would have reasonable expectation that such would successfully form the cathode current collector desired by Frustaci. 
Regarding Claim 10, modified Frustaci discloses all of the limitations as set forth above. Modified Frustaci further discloses wherein at least some of the plurality of partial perforations are of a diameter that is about the same diameter as the large perforations (49A-49J) in the plate area (18B) (See annotated Fig. 1B provided below).

    PNG
    media_image1.png
    676
    767
    media_image1.png
    Greyscale

Regarding Claims 11-12, modified Frustaci discloses all of the limitations as set forth above. Modified Frustaci further discloses wherein at least some of the partial perforations are arranged in pairs, with each partial perforation of the pair on opposing sides of the plate area (16B, 18B) and wherein the partial perforations, on opposing sides of the cathode plate (16B, 18B) and arranged in pairs, are aligned with a respective large perforation (see annotated Fig. 1B provided below).

    PNG
    media_image3.png
    628
    909
    media_image3.png
    Greyscale

Regarding Claims 15-16, Frustaci discloses all of the limitations as set forth above. Specifically, Frustaci discloses wherein the pattern of the partial perforations and the interior perforations (49A-49T) is not particularly limited so long as the size of a majority of the perforations in a region closest to the cathode tab (20B) are larger than a majority of the perforations in a region further from the cathode tab (20B) (Figs. 1A-3, [0025]-[0029]).
However, Frustaci does not disclose in the exemplary embodiment of Fig. 1B wherein the partial perforations include two opposing corner perforations that are defined by a respective corner perforation edge, and each corner perforation being a part of the peripheral edge and wherein the partial perforations include a bottom perforation that is defined by a bottom perforation edge, and the bottom perforation edge being a part of the peripheral edge.
Though, Frustaci discloses in another exemplary embodiment wherein the partial perforations include two opposing corner perforations that are defined by a respective corner perforation edge, and each corner perforation being a part of the peripheral edge and wherein the partial perforations include a bottom perforation that is defined by a bottom perforation edge, and the bottom perforation edge being a part of the peripheral edge (Fig. 2).
It would have been obvious to one of ordinary skill in the art to further provide partial perforations including two opposing corner perforations that are defined by a respective corner perforation edge, and each corner perforation being a part of the peripheral edge and wherein the partial perforations include a bottom perforation that is defined by a bottom perforation edge, and the bottom perforation edge being a part of the peripheral edge, as disclosed by Frustaci, as the pattern of the partial perforations and the interior perforations is not particularly limited so long as the size of a majority of the perforations in a region closest to the cathode tab are larger than a majority of the perforations in a region further from the cathode tab, wherein the skilled artisan would have reasonable expectation that such would successfully form the cathode current collector desired by Frustaci. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Frustaci et al. (US PGPub 2003/0104281), as applied to Claim 5 above, and further in view of Lee (US Patent No. 5,849,430, cited on the IDS dated August 24, 2021).
Regarding Claim 6, Frustaci discloses all of the limitations as set forth above. Frustaci further discloses wherein the size of the large perforations and the small perforations are not particularly limited so long as the size of a majority of the perforations in a region closest to the cathode tab (20B) are larger than a majority of the perforations in a region further from the cathode tab (20B) (Fig. 1B, [0029]).
However, Frustaci remains silent regarding the specific sizes of the small and large perforations and consequently does not disclose wherein the large perforations are in a range of about 2.3 millimeters to about 2.6 millimeters in diameter and the small perforations are in a range of about 1.8 millimeters to about 2.1 millimeters in diameter.
Lee teaches a cell comprising a current collector comprising a plurality of perforations, wherein the plurality of perforations may include large perforations and small perforations, wherein the small perforations are smaller than the large perforations (Figs. 6-9, C1, L9-13 and C2, L61-C3, L8).
Specifically, Lee teaches wherein perforations are conventionally known to have a diameter in a range of 1.0 to 2.5 millimeters, which overlaps with the instantly claimed range of about 2.3 to about 2.6 millimeters and encompasses the instantly claimed range of about 1.8 to about 2.1 millimeters (C1, L54-58).
It would have been obvious to one of ordinary skill in the art to utilize the overlapping portion of the range taught by Lee for the diameter of the large perforations of Frustaci and the encompassing portion of the range taught by Lee for the diameter of the small perforations of Frustaci, as the size of the large perforations and the small perforations are not particularly limited so long as the size of a majority of the perforations in a region closest to the cathode tab are larger than a majority of the perforations in a region further from the cathode tab and such are conventionally known diameters in the art and therefore the skilled artisan would have reasonable expectation that such would successfully form the cathode current collector desired by Frustaci. 
Claims 8, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Frustaci et al. (US PGPub 2003/0104281), as applied to Claims 1 and 4 above, and further in view of Woo (US PGPub 2018/0019477, which has a foreign priority date of July 18, 2016, cited on the IDS dated August 24, 2021).
Regarding Claims 8 and 13, Frustaci discloses all of the limitations as set forth above. Frustaci further discloses wherein an area of the interior perforations constitutes a perforated area (Fig. 1B).
Moreover, Frustaci discloses wherein the anode preferably comprises lithium ([0037]).
However, Frustaci remains silent regarding a ratio of the perforated area to the plate area and consequently does not disclose wherein such is about 0.6.
Woo teaches a cell comprising a cathode and an anode comprising lithium (200), wherein the cathode and the anode each comprise a current collector (100) comprising a plate area, wherein the current collector (100) includes a plurality of interior perforations (110) ([0027]-[0028], [0052]).
Specifically, Woo teaches wherein an area of the interior perforations (110) constitutes a perforated area, and a ratio of the perforated area to the plate area is in the range of 0.2 to 0.8 in order to secure the effect of inducing precipitation and elimination reactions of lithium dendrite while ensuring good contact between the current collector and the anode or cathode, thereby achieving good battery performance ([0030], [0052]), wherein such encompasses the instantly claimed value of 0.6.
It would have been obvious to one of ordinary skill in the art to form the cathode current collector of Frustaci such that a ratio of the perforated area to the plate area is the encompassing value of the range taught by Woo in order to secure the effect of inducing precipitation and elimination reactions of lithium dendrite while ensuring good contact between the current collector and the anode or cathode, thereby achieving good battery performance.
Regarding Claim 17, Frustaci discloses all of the limitations as set forth above. Frustaci further discloses wherein the anode preferably comprises lithium ([0037]).
However, Frustaci remains silent regarding a thickness of the cathode current collector and consequently, Frustaci does not disclose wherein a thickness of the cathode current collector is in a range of about 0.060 millimeters to about 0.080 millimeters.
Woo teaches a cell comprising a cathode and an anode comprising lithium (200), wherein the cathode and the anode each comprise a current collector (100) including a plurality of perforations (110) ([0027]-[0028], [0052]).
Specifically, Woo teaches wherein the current collector (100) has a thickness in the range of 0.003 millimeters to 0.5 millimeters in order to successfully function as a current collector while having a sufficient size to allow the perforations (110) to collect lithium dendrite and to allow easy processability ([0032]), which encompasses the instantly claimed range of about 0.060 millimeters to about 0.080 millimeters.
It would have been obvious to one ordinary skill in the art to form the cathode current collector of Frustaci to have a thickness in the encompassing portion of the range taught by Woo in order to successfully function as a current collector while having a sufficient size to allow the perforations (110) to collect lithium dendrite and to allow easy processability.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Frustaci et al. (US PGPub 2003/0104281), as applied to Claim 1 above, and further in view of Sunderland et al. (US Patent No. 5,716,729)
Regarding Claim 18, Frustaci discloses all of the limitations as set forth above. Frustaci further discloses wherein the cathode includes two cathodes on opposing sides of the cathode current collector (10B) ([0034]).
However, Frustaci remains silent regarding the form of the cathodes and consequently such is not particularly limited.
Thus, Frustaci does not disclose wherein such are each in the form of a pellet.
Sunderland teaches a cell comprising a cathode current collector and a cathode provided adjacent to the cathode current collector, wherein the cathode is in the form of a pellet (C1, L64-C2, L14).
It would have been obvious to one of ordinary skill in the art to form the two cathodes of Frustaci to be in the form of pellets, as taught by Sunderland, as the form of the cathodes of Frustaci is not particularly limited and such is a known form in the art, wherein the skilled artisan would have reasonable expectation that such would successfully form a cathode on opposing sides of a current collector, as desired by Frustaci.
The Examiner notes that limitation “and the peripheral edge, including the plurality of partial perforations, improves cohesion of the pellets to the cathode plate around the peripheral edge” is necessarily and inherently read on when the cathode current collector is perforated, as evidenced by [0044] of the instant specification.
Thus, because the cathode current collector (10B of Frustaci) of modified Frustaci is perforated (Fig. 1B of Frustaci), such necessarily and inherently reads on “and the peripheral edge, including the plurality of partial perforations, improves cohesion of the pellets to the cathode plate around the peripheral edge”, as evidenced by [0044] of the instant specification. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Frustaci et al. (US PGPub 2003/0104281) and Sunderland et al. (US Patent No. 5,716,729), as applied to Claim 18 above, and further in view of Miller (US PGPub 2004/0058238).
Regarding Claim 19, modified Frustaci discloses all of the limitations as set forth above. Frustaci discloses a cathode tab (20B of Frustaci), wherein such necessarily and inherently constitutes an alignment tab (Fig. 1B of Frustaci, wherein the cathode tab 20B is the only protrusion on the cathode current collector 10B and therefore constitutes an alignment tab).
The Examiner notes that the limitation “that serves to assist in alignment of the pellets to the cathode current collector” is intended use and therefore not given patentable weight aside from the structure required to perform such function.
Thus, because modified Frustaci discloses a cathode tab (20B of Frustaci) that constitutes an alignment tab (Fig. 1B of Frustaci), such necessarily and inherently reads on the limitation “that serves to assist in alignment of the pellets to the cathode current collector”.
However, modified Frustaci does not disclose the cathode tab including a partially etched line.
Miller teaches a cell comprising a cathode current collector (30) including a cathode tab (36) ([0012], [0015]-[0016]). 
Specifically, Miller teaches wherein the cathode tab (36) includes a partially etched cut line (62) in order to regulate the manufacturing process of the cathode current collector (30) ([0022]), so that information regarding the cell can be tracked and recorded in order to ensure that the cell meets specific requirements (Abstract, [0033]).
It would have been obvious to one of ordinary skill in the art to partially etch a cut line on the cathode tab of modified Frustaci, as taught by Miller, in order to regulate the manufacturing process of the cathode current collector of modified Frustaci so that information regarding the cell can be tracked and recorded in order to ensure that the cell meets specific requirements.
The Examiner notes that the limitation “that facilitates consistent pellet pressing, of the pellets upon the cathode current collector, in the assembly of the cell” is intended use and therefore not given patentable weight aside from the structure required to perform such function.
	Thus, because modified Frustaci discloses the cathode tab (20B of Frustaci), such necessarily and inherently reads on the limitation “that facilitates consistent pellet pressing, of the pellets upon the cathode current collector, in the assembly of the cell”, as evidenced by [0044] of the instant specification. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Frustaci et al. (US PGPub 2003/0104281), as applied to Claim 1 above, and further in view of Jeong (US PGPub 2011/0076555, cited on the IDS dated August 24, 2021).
Regarding Claim 20, Frustaci discloses all of the limitations as set forth above. Frustaci further discloses in Fig. 4 a header assembly (110) that is attached to the housing (120) and includes a pass through connection (116) ([0032]-[0033]), and 
the cathode tab (20B) and connected to a pass though connection (116) of the header assembly (110), so as to provide electrical connection exterior of the cell (100) so as to electrically connect the cell (100) to a power consuming device ([0033]-[0035], [0022]).
	Frustaci further discloses wherein the header assembly (110) and the housing (120) serve as the anode terminal so as to provide electrical connection exterior of the cell (100) so as to electrically connect the cell (100) to a power consuming device ([0033]) and therefore Frustaci discloses wherein the anode tab (20A) must necessarily and inherently be connected to a pass through connection of the header assembly (110) in order to provide electrical connection from the anode tab (20A) to the header assembly (110).
	Assuming for the sake of argument that Frustaci does not disclose the anode tab connected to a pass through connection of the header assembly, the following is relied upon. 
Jeong teaches in Fig. 1 a cell ([0039]) comprising a cathode current collector (15) including a cathode tab (16) and an anode current collector (13) including an anode tab (17) ([0044]).
Jeong further teaches wherein the cell further includes a header assembly (40) that is attached to a housing (10), wherein the header assembly (40) and the housing (10) may serve as either the cathode or the anode terminal ([0045], [0047]).
Specifically, Jeong teaches wherein the header assembly (40) that is attached to the housing (10) includes pass through connections (44, 45 and 60, 30) and the cathode tab (16) and the anode tab (17) are respectively connected to respective pass through connections (44, 45 and 60, 30) of the header assembly (40) ([0045], [0047]-[0048], [0052]).
	It would have been obvious to one of ordinary skill in the art to include a pass through connection in the header assembly of Frustaci, such that the anode tab is connected to the pass through connection of the header assembly, as taught by Jeong, in order to provide electrical connection exterior of the cell so as to electrically connect the cell to a power consuming device, as desired by Frustaci. 
Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure.
Roy et al. (US Patent No. 11,075,388, cited on the IDS dated October 26, 2021) discloses in Fig. 2, a current collector (50) including a plate (54) and a tab (56) and a peripheral edge (56, 58, 32) including a plurality of partial perforations (70) and a plate area including a plurality of interior perforations (70) (C3, L7-9 and 37-46, C4, L36-46).
However, Roy has a provisional date of November 10, 2017 and therefore is not considered to be prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381. The examiner can normally be reached Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        September 21, 2022                                                                                                                                                             
/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
September 22, 2022